UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month of JULY, 2011 Commission File Number 001-32558 KOBEX MINERALS INC. (formerly IMA Exploration Inc.) Translation of registrant’s name into English 1700, 700 West Pender Street, Vancouver, British Columbia, V6C 1G8, Canada Address of principal executive office Indicate by check mark whether the registrant files or will file annual reports under the cover Form 20-F or Form 40-F Form 20-FxForm 40-Fo Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1):o Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7):o Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934 Yes oNo x If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): Suite 1700-700 West Pender Street, Vancouver, BC, CanadaV6C 1G8 ● Tel: 604.688.9368● Fax:604.688.9336● www.kobexminerals.com ● investor@kobexminerals.com● TSX.V: KXM | NYSE-AMEX: KXM SUBMITTED HEREWITH Exhibits News Release - June 21, 2011 News Release - June 22, 2011 Material Change Report SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. KOBEX MINERALS INC. (Registrant) By: /s/ Samuel Yik Samuel Yik Chief Financial Officer Date: July 4,, 2011 Suite 1700-700 West Pender Street, Vancouver, BC, CanadaV6C 1G8 ● Tel: 604.688.9368● Fax:604.688.9336● www.kobexminerals.com ● investor@kobexminerals.com● TSX.V: KXM | NYSE-AMEX: KXM
